﻿187.	 Mr. President, my Government would like to congratulate you on your election to the high office of President. Your unanimous election is a tribute to you personally as well as to your country. I pledge the full support of my delegation in your efforts to ensure the successful outcome of this session of the General Assembly.
188.	My Government is also impressed by the devoted work of the Secretary-General in the cause of mankind. I want to assure Mr. Waldheim once more that he can count on the support of my country in his efforts to attain the high goals which the world Organisation has set for itself.
189.	 The world order of great paradoxes  would seem to be a fitting description of the present world economic system and underlines the need for a new international economic order. The inadequate exploitation of production capacity in the industrialized part of the world stands in sharp contrast to the vast dimensions of need in the poor countries. This idle production capacity, which has also been the cause of widespread unemployment, has resulted in production losses estimated to amount to $250 billion annually. It is a huge amount that defies the imagination. But reduced to facts, this figure represents factories never built, machines never constructed and food which has never been produced.
190.	Another such paradox is the large proportion of the production capacity directed towards military purposes. This does nothing to help make the world a safer place to live in. But the annual military expenditure—$350 billion— represents resources more than 20 times as great as a whole year's development aid from the industrialized nations.
191.	And this is happening at a time when the world urgently requires all its energy and resources to meet a series of urgent human problems, as stated in the Secretary-General's report on the work of the Organization.
192.	The thirty-second session of the General Assembly is faced with a formidable agenda. But, for the reasons I have just mentioned, two matters must take precedence: first, the relations between rich and poor countries as they appear in the efforts to establish a new international economic order, and secondly, the question of disarmament, especially in connexion with the preparations for the United Nations special session on disarmament.
193.	The Norwegian Government fully understands the developing countries' impatience at the slow rate of progress towards the new world economic order. It is regrettable that the North-South dialogue has so far yielded such limited results and that the implementation of concrete measures is proceeding so slowly even in areas where agreement has been reached.
194.	Although the Paris Conference on International Economic Co-operation was instrumental in bringing about a wider understanding of North-South problems, it does not represent the definitive break-through for which the developing countries had hoped. We must see to it that the general understanding in principle reached at the conference in Paris is translated into practical action. The present session of the General Assembly will, in our view, be crucial in this respect.
195.	The same is true of the forthcoming negotiations in UNCTAD on a common fund for commodities. We hope that the general agreements on a common fund which was reached in Paris will be maintained during the negotiations on the fund's functions and modalities, so that this central organ, representing a further stage in the implementation of an integrated programme for commodities, can now be realized.
196.	My Government will work for the adoption at this General Assembly of the necessary decisions to create a new development strategy. Negotiations should be initiated now to cover a wide range of problem areas involving the whole United Nations system. These negotiations should be conducted with a view to convincing Governments of the necessity of entering into binding commitments.
197.	In the present situation the industrialized countries should seek to ensure that their own economic problems do not exert a negative influence on the transfer of resources to the developing countries.
198.	On our part, we will fulfil our commitment to reach a level of 1 per cent of our gross national product in official development aid in 1978, notwithstanding an unprecedented deficit in our balance of payments.
199.	The mutually beneficial character of international development co-operation should be stressed to reinforce popular support for our efforts.
200.	Let me give a small but concrete example of what I have in mind. In many, if not most, countries drug addiction is a very serious problem. This goes for my own country too. Norway has reacted positively to Economic and Social Council resolution 2066 (LXII) passed by the Council a short time ago on assistance to programmes aiming at crop replacement in areas where narcotic plants are cultivated. We have recently entered into an agreement with the United Nations Fund for Drug Abuse Control for the financing of a pilot project in a specific area for this purpose. But substantial results can only be achieved through concerted efforts on the part of the wealthy countries. Yet such an effort would simultaneously contribute to solving one of the most urgent problems confronting our own societies.
201.	The current economic situation in the Western industrialized countries seems to be putting a brake on their will and their ability to be more forthcoming towards the developing countries. However, the question is whether the opposite reaction would not be the right one: whether making new purchasing power available to the developing countries would not prove to be a stimulus to the entire world economy. The persistent crises in the international economy call for an open-minded appraisal of international economic relations and of the international division of labour. One' result of such an appraisal would most certainly be acknowledgement of the fact that a new world economic order is also clearly in the interests of the wealthy, industrialized countries. Strengthened impulses to economic growth, improved co-ordination of economic policy, and better planning and steering in international economic relations-these are all aspects of a new international economic order which will be to the advantage of all.
202.	Another major item on our agenda is the preparation for the special session on disarmament. This special session will, first, be the most representative forum of States ever convened to discuss this matter; secondly, it will focus the world's attention on the dangers of a continued arms race; and thirdly, it should lay down the necessary guidelines and give incentives for genuine progress in the disarmament negotiations. 

202  This special session will provide every country with the possibility—and even more the responsibility-of joining in the effort to see real progress in the field of disarmament.
203.	Our final goal is general and complete disarmament under effective international control. This goal can only be reached as the result of a long and gradual process. In the meantime we must aim at increased security at a lower level of armaments.
204.	The nuclear-weapon States and other States of military importance bear a special responsibility in the field of disarmament. But there are also areas where all of us have both a special responsibility to bear and a special role to play. What I particularly have in mind is the proliferation of nuclear weapons and also the scope and supervision of the international arms trade.
205.	If we fail to prevent a steadily increasing number of countries from acquiring production facilities for nuclear weapons, our other endeavours in the disarmament sector will be of little avail. The strengthening of the non-proliferation regime must therefore be given high priority. In this connexion the non-proliferation Treaty is of crucial importance, and intensive efforts must be made to secure universal adherence to it. My Government also hopes that substantial progress regarding a comprehensive test-ban Treaty, as well as a treaty on the prohibition of chemical weapons, will be reached before the special session to convene next May. Such agreements, as well as a new agreement on the limitation of strategic arms, would have a beneficial effect on our efforts to achieve a successful outcome of the special session.
206.	Another urgent need is for the further strengthening of the international safeguards system. Commercial interests will have to give way to the necessity of avoiding any proliferation of nuclear arms.
207.	Furthermore, my Government is deeply concerned at the great increase in international arms transfers. This question ought to be made the subject of a more detailed study, with a view to arriving at international agreements on the limitation of arms transfers. An important practical instrument in this connexion would be to have a United Nations register recording all such arms transfers.
208.	Half a dozen of the world's military Powers are together responsible for 90 per cent of the world's arms sales. It would therefore be reasonable to expect these Powers to take the initiative in introducing a more restrictive policy.
209.	We have noted with interest President Carter's recent statement on the policy of the United States as regards the sale of arms, as well as his outline of measures to be initiated to limit arms transfers. We also appreciate the President's decision to start discussions with other producers of arms on measures directed towards multilateral initiatives in this direction.
210.	We must bear in mind that this decade has been designated both a disarmament decade and a development decade. In our view there is a close relationship between disarmament and development. The Nordic countries have therefore proposed that a more detailed study be carried out, under the auspices of the United Nations, on the subject of how resources now used for armaments can be released for economic and social development. We have noted that this proposal has received support in the Preparatory Committee for the Special Session. But I should like to stress that resources released through disarmament should not be instead of, but in addition to, development assistance from other sources.
211.	In reading the annual report of the Secretary- General, we are all left with a rather dismal picture of this world of ours. In spite of the ceaseless efforts of the United Nations, assisted by many of its Member States, areas of conflict remain in the Middle East, in Cyprus, in southern Africa, and in other parts of the world and threaten peace far beyond their own areas.
212.	In southern Africa the white minority regimes now find themselves more isolated than ever. We must increase the international pressure on these regimes in order to make it abundantly clear that the many decisions adopted by the United Nations regarding the situation in southern Africa must be observed.
213.	The Conferences in Maputo and Lagos, and the declarations of these conferences, represent new and important contributions. In our view, they ought to form a platform for new measures.
214.	We consider that a decision by the Security Council to introduce a mandatory arms embargo against South Africa would be an important means of influencing the course of events in that country. For our part, we are also prepared to support internationally binding measures of economic boycott against South Africa. Through such measures, the international community could effectively demonstrate its solidarity with the people of southern Africa in their struggle against the system of apartheid.
215.	Experience has shown that it is difficult to have collective measures of this nature adopted. The Nordic countries have therefore decided to consider possible measures they could adopt jointly in order to contribute to the isolation of the apartheid regime in South Africa.
216.	I would fail in my duty if I did not from this rostrum express the deep distress of my Government at the news reaching us of the death of the young black leader, Steven Biko. We urge the Government of South Africa to invite the International Red Cross to investigate the circumstances surrounding his death. The frequent deaths of political detainees under highly suspicious circumstances greatly aggravate the serious situation in South Africa.
217.	On Zimbabwe and Namibia, we hope that ongoing efforts will shortly lead to majority rule and real independence for the peoples of these two countries. 

218.	My Government has stepped up its financial and humanitarian aid to the African liberation movements and to the front-line States. It is our intention to further increase our support in the future.
219.	Both in Zimbabwe and Namibia it may prove necessary to arrange for a United Nations presence during a transitional period. Norway is prepared to help within the framework of decisions which the United Nations may make and in agreement with the representatives of the peoples of Zimbabwe and Namibia.
220.	We have been encouraged by the sustained efforts that have been made to reconvene the Geneva Peace Conference on the Middle East. The Norwegian Government welcomes these efforts. In our view, there may now be a real opportunity to find a solution to the problem that has been hanging over the Middle East and the rest of the world for the whole of this generation. We therefore urge all parties concerned to show the necessary restraint and a true spirit of compromise, so that this opportunity of achieving a lasting and equitable solution will not be lost.
221.	In our view, a peaceful settlement in the Middle East must be based on Security Council resolutions 242 (1967) and 338 (1973).
222.	Since the Palestinian question is one of the main elements in the Middle East conflict, the Palestinians should be ensured participation in the negotiations in a manner to be worked out in consultation with all the parties concerned.
223.	A real effort must be made by all parties to break the vicious circle of inflexible positions. The Palestinians must recognize the right of Israel to exist as a State within secure and recognized boundaries, in the same way as Israel must recognize the right of the Palestinians to have a homeland. In this connexion I should like to refer to the communiqué from the Nordic Foreign Ministers' meeting earlier this month.
224.	To increase respect for human rights must continue to be one of the basic aims of the United Nations. This follows from the Charter itself.
225.	The achievements of the United Nations in the field of spelling out the rights of man have been impressive. The global human rights situation nevertheless gives rise to concern.
226.	The importance of the work of the United Nations in the field of elaborating norms for the rights of man can be measured only through the impact such norms make in the daily life of human beings all over the world. Human rights should thus be high on the agenda of international co-operation.
227.	There is an urgent need to improve the United Nations machinery for the protection of human rights. In this connexion the idea of a United Nations High Commissioner for Human Rights merits positive consideration. The idea is not a new one, but it has, in the view of my Government, never been examined on its full merits.
228.	My Government recently submitted to Parliament a white paper on  Norway and the international protection of human rights . Among the main conclusions here were the following. First, international co-operation for protecting human rights must be strengthened. Flagrant and persistent suppression of fundamental human rights are of international concern. Existing United Nations institutions should be provided with the necessary facilities to work more effectively towards this end. Secondly, we want to support non-governmental organisations which constitute an important supplement to intergovernmental bodies, particularly when it comes to mobilizing public support and understanding for human rights. Thirdly, nothing is more an affront to human dignity than the mass poverty, hunger, unemployment and social misery which are allowed to prevail in so large a part of the world. We cannot concentrate on traditional human rights as long as the basic needs of major groups of the world population have not been fulfilled. But neither can we accept that the need for economic and social development is an excuse for such practices as the use of torture, arbitrary arrests and political suppression.
229.	I should like to refer briefly to the Third United Nations Conference on the Law of the Sea. My country considers it essential that the new organization for the exploitation of the sea-bed should be given effective powers that will enable it to safeguard the interests of the international community, At the same time it is obvious that the guidelines for the organization's work must take into account the practical possibilities for exploiting the resources of the sea-bed, and create a basis for a reasonable balance between the various interests involved. The Conference is on the point of entering its most crucial phase. It is vital that all countries attend its next session—which we expect to be the last working session—in a spirit of earnest endeavour and friendly compromise.
230.	The Secretary-General's report includes this time the following question:  What, in all frankness, is the real position of the United Nations in the affairs of the world? . I will try to answer this question by some reflections on the importance of the United Nations for a small country like my own.
231.	Small countries have very limited possibilities indeed to influence the course of international events. For this very reason- they have to rely on a world order founded on the rule of law and not on power, and with rules applying to small and big alike. For this reason our membership in the United Nations-imperfect as the Organization may be—constitutes a corner-stone of my country's foreign policy. For this reason we will contribute to the strengthening of the United Nations' peace-keeping ability and the vital role of the Security Council in this regard. For this reason we are committed to the strengthening of the capacity of the United Nations to meet the many new challenges that are common to all countries. And for this reason we are also anxious to see that the ongoing efforts to restructure the machinery of the United Nations in the economic and social fields will lead to concrete results during this session of the General Assembly.